Case 1:20-cr-10263-PBS Document 62-3 Filed 06/29/21 Page 1 of 1


      Beg. Bates                 End Bates

      USA_BH_0002984             USA_BH_0002990
      USA_BH_0002991             USA_BH_0002995
      USA_BH_0002996             USA_BH_0003082
      USA_BH_0003083             USA_BH_0003111
      USA_BH_0003112             USA_BH_0003133
      USA_BH_0003134             USA_BH_0003147
      USA_BH_0003148             USA_BH_0003149
      USA_BH_0003150             USA_BH_0003161
      USA_BH_0003161             USA_BH_0003161
      USA_BH_0003163             USA_BH_0003166
      USA_BH_0003167             USA_BH_0003167
      USA_BH_0003168             USA_BH_0033979
      USA_BH_0033980             USA_BH_0034100
      USA_BH_0034101             USA_BH_0034148
      USA_BH_0034149             USA_BH_0034162
      USA_BH_0034163             USA_BH_0034165
      USA_BH_0034163             USA_BH_0034173
      USA_BH_0034174             USA_BH_0034177
      USA_BH_0034178             USA_BH_0034184
      USA_BH_0034185             USA_BH_0034189
      USA_BH_0034190             USA_BH_0034214
      USA_BH_0034215             USA_BH_0034222
      USA_BH_0034223             USA_BH_0034281
      USA_BH_0034282             USA_BH_0034284
      USA_BH_0034285             USA_BH_0034285
      USA_BH_0034286             USA_BH_0034451
      USA_BH_0034452             USA_BH_0034487
      USA_BH_0034488             USA_BH_0034501
      USA_BH_0034524             USA_BH_0034530
      USA_BH_0034531             USA_BH_0035083
      USA_BH_0035084             USA_BH_0035085
      USA_BH_0035086             USA_BH_0035095
      USA_BH_0035096             USA_BH_0035231
      USA_BH_0035232             USA_BH_0035244
      USA_BH_0035339             USA_BH_0035341
      USA_BH_0045500             USA_BH_0045500
